PER CURIAM.
This appeal is by a defendant below from a judgment in favor of the plaintiff based on a jury verdict, for damages in a personal injury action filed in the circuit court in Dade County. The several contentions advanced by the appellant as grounds for reversal have been considered, in the light of the record, briefs and oral arguments, and we find no reversible error has been shown. The issue of liability turned on conflicting evidence which was resolved by the jury in favor of the plaintiff, and in our view no useful purpose would be served by detailing the facts and evidence here.
Affirmed.